MEMORANDUM ***
Any individual may be fined $500 for filing a frivolous tax return when (1) the return “does not contain information on which the substantial correctness of the self-assessment may be judged,” and (2) the individual filed that return due to “a position which is frivolous.” 26 U.S.C. § 6702(a)(1)(A), (a)(2)(A). Because Klunder’s tax returns for 1995 and 1996 included no line items other than the amount of taxes he claimed he owed, we agree with the district court that his returns did not contain “information on which the substantial correctness of the self-assessment may be judged.” Id. § 6702(a)(1)(A). See Fuller v. United States, 786 F.2d 1437, 1439 (9th Cir.1986) (Congress intended section 6702 to apply to “any individual filing a return in which many or all of the line items are not filled in except for references to spurious constitutional objections.”).
We agree with the district court that Klunder’s position that the Fourth Amendment justifies his refusal to file a nearly blank return is “frivolous” within the meaning of 26 U.S.C. § 6702(a)(2)(A). Reporting requirements have been upheld against Fourth Amendment attacks. See *692Cal. Bankers Ass’n v. Shultz, 416 U.S. 21, 59-60, 94 S.Ct. 1494, 39 L.Ed.2d 812 (1974); Flint v. Stone Tracy Co., 220 U.S. 107, 174-75, 31 S.Ct. 342, 55 L.Ed. 389 (1911), overruled on other grounds by Brush v. Commissioner, 300 U.S. 352, 57 S.Ct. 495, 81 L.Ed. 691 (1937). Therefore, we affirm the district court’s award of two $500 fines under section 6702.
The district court did not err in rejecting Blunder’s argument that section 6702 unconstitutionally deprives him of a right to challenge reporting requirements. Individuals can bring legitimate constitutional challenges to reporting requirements without violating section 6702 because we will “evaluate the taxpayer’s position in terms of its legal underpinnings” before finding a position to be “frivolous.” 26 U.S.C. § 6702(a)(2)(A); see also Jolly v. United States, 764 F.2d 642, 644 (9th Cir.1985).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.